Case: 20-20277    Document: 00515845862       Page: 1    Date Filed: 05/03/2021




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    May 3, 2021
                               No. 20-20277
                                                                  Lyle W. Cayce
                             Summary Calendar                          Clerk


   Lee Perry,

                                                        Plaintiff—Appellant,

                                    versus

   Wayne Christian, in his Official Capacity as Chairman of the Railroad
   Commission of Texas; Andrew Wheeler, in his Official Capacity as
   Administrator of the Environmental Protection Agency; Sonny Purdue, in
   his Official Capacity as Secretary of the United States Department of
   Agriculture; American Petroleum Institute; David A Scott,
   in his Official Capacity as Chairman of the State Oil; Gas Board of
   Mississippi; Marathon Oil Company, Lee Tillman, CEO;
   Hilcorp Energy Company; ConocoPhillips Corporation,
   Ryan M. Lance, CEO; Rhonda Hamilton, in her Official
   Capacity as President of Bill Hill Oil Gas Company; Michael Sommers,
   CEO; Ryan Lance, Ryan M. Lance; Greg Lalicker, CEO,
   Hilcorp Energy Company,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:19-CV-4757


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
Case: 20-20277      Document: 00515845862          Page: 2   Date Filed: 05/03/2021

                                    No. 20-20277


   Per Curiam:*
          Lee Perry filed suit against numerous governmental and non-
   governmental entities.      He alleged violations of the United States
   Constitution and various federal statutes, including the Civil Rights Acts of
   1866 and 1871, the Safe Water Drinking Act, and the Racketeer Influenced
   and Corrupt Organizations Act based on the defendants’ alleged
   involvement in a conspiracy to deprive African American descendants of
   slaves of their interests in fifteen million acres of land and mineral rights
   across the United States. In orders dated February 11, April 27, and April 28,
   2020, the district court dismissed with prejudice all of Perry’s claims against
   all defendants. In addition to the district court’s orders, we have considered
   the pleadings, exhibits, and briefs in this case. For the reasons articulated
   below, we AFFIRM.
          Perry raises two points of error on appeal: (1) that the district court
   violated his right to due process by dismissing his complaint for failure to
   state a claim, and (2) the district court violated his right to due process by
   dismissing his complaint for lack of subject matter jurisdiction.
          Perry’s first argument on appeal is without merit. He asserts that the
   district court violated his due process right by dismissing his claims against
   certain defendants with prejudice before he had the opportunity to amend his
   pleading. The timeline of motions filed at the district court shows otherwise.
   The district court allowed Perry to file an amended complaint and considered
   it before granting the relevant motion to dismiss.
          Perry’s second argument on appeal is also without factual basis. He
   asserts that the district court violated his due process rights by dismissing
   certain defendants’ motions to dismiss for lack of jurisdiction without


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-20277     Document: 00515845862           Page: 3    Date Filed: 05/03/2021




                                    No. 20-20277


   affording him a reasonable opportunity to respond.          Again, the record
   demonstrates otherwise. The district court ruled after Perry’s time to file a
   response had expired.
          In sum, Perry has failed to allege specific facts sufficient to show that
   he suffered any cognizable injury. See Perry v. R.R. Comm’n of Texas, 668 F.
   App’x 123 (5th Cir. 2016). We AFFIRM the dismissal of this case.




                                          3